LATTIMORE, Judge.
Conviction for unlawfully carrying a pistol; punishment, a fine of $100.
The prosecution is upon complaint and information. The complaint *118has no jurat of any officer certifying that same was subscribed and sworn to before him. The complaint is fatally defective. The jurat of some officer authorized by law to administer oaths, is necessary to verify the fact that the complaint was properly sworn to. Scott v. State, 9 Texas App., 434; Robertson v. State, 25 Texas App., 529, 8 S. W., 659; Stalcup v. State, 99 Texas Crim. Rep., 415, 269 S. W., 1044.
The judgment will be reversed and the prosecution ordered dismissed.

Dismissed.